Citation Nr: 1224684	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  09-37 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for facial and scalp keloid formation from pseudofolliculitis barbae.

2.  Entitlement to an initial evaluation in excess of 30 percent for pain and instability of facial and scalp keloid scars associated with facial and scalp keloids from pseudofolliculitis barbae.

3.  Entitlement to an initial compensable evaluation for right medial thigh scar.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to February 1987.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO); and a November 2010, rating decision of the New York, New York RO.  The December 2007 rating decision granted service connection for keloid formation from pseudofolliculitis barbae and scarring of the right medial thigh.  In the November 2010 rating decision, the Veteran was also granted service connection for pain and instability of facial and scalp keloid scars associated with facial and scalp keloids from pseudofolliculitis barbae and increased the initial disability evaluation for facial and scalp keloids from pseudofolliculitis barbae.

The New York RO retains jurisdiction.

The Veteran testified at a hearing before the undersigned at the RO in May 2012.  A transcript of the hearing is associated with the claims file.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a total rating based on individual unemployability, due to service-connected disability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  As such and despite the recent January 2012 rating decision denying this issue, the Board has identified the issues as set forth on the title page. 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the January 2012 rating decision denying TDIU, the RO referred to recent VA treatment records that are not associated with the claims folder.  Specifically, January 2011 and August 2011 treatment records from the VAMC Northport.  Currently, the most recent VA outpatient treatment records included in the claims file are dated October 2010.  Additionally, the Veteran's representative stated at the May 2012 hearing that VA had not obtained previous treatment records from the Baltimore and New York VAMCs.  Records from both these facilities are associated with the claims file; however, it is unclear if these constitute the entirety of the treatment records from these facilities.  As these records may contain evidence of worsening symptoms, they are relevant and necessary before a decision can be rendered in this case.

Accordingly, the case is REMANDED for the following action:

1.  Request all VA treatment records pertaining to the Veteran's scars and employability not previously obtained, specifically those dated November 2010 or later and including any treatment records from Northport, New York; Manhattan, New York; and Baltimore, Maryland.  

Efforts to obtain the records should continue until the records are obtained; or it is reasonably certain that they do not exist or that further efforts would be futile.  

If any records cannot be obtained, the Veteran should be advised of this fact, told of the efforts made to obtain the records, and of any additional actions that will be taken with regard to his claim.

2.  If the records indicate any change in the disability, the Veteran should be afforded a new examination. 

3.  If any of the benefits sought are not fully granted, issue a supplemental statement of the case before the record is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

